Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/6/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-21 have been fully considered and are persuasive. The applicant has amended claims 1, 13, and 19 and overcome the 101 rejections. The instant claims recite additional elements that integrate the judicial exception into practical applications. The invention accurately determines a borehole correction and a formation resistivity surrounding a tool in the wellbore from the borehole characteristics, and steer a drill bit based on the determined formation resistivity by indicating when a target formation region has been entered or exited. Thus, the 101 claim rejections in claims 1-21 have been withdrawn.

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Hou US 20130073206” and “Bittar US 20210047921”. 
As to claim 1, the combination of Hou and Bittar teaches all the claim limitations except “determining a borehole correction based on at least one of the one or more borehole characteristics; accurately determining a formation resistivity surrounding a tool in the wellbore from the borehole characteristics; and steering a drill bit based on the determined formation resistivity by indicating when a target formation region has been entered or exited”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining characteristics associated with borehole using resistivity measurements in hydrocarbon well system. The method enables determining the borehole characteristics using the orientation components at the two operating frequencies in an effective manner. The invention has a procedure that can accurately determine formation resistivity and reduce the total tool length for look-ahead downhole tools by allowing antennas to be placed closer to the end of the tool. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hou and Bittar to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 1; Page 3, Paragraph 8; and Page 5, Paragraph 17 in the filed specification.

As to claim 13, the combination of Hou and Bittar teaches all the claim limitations except “determining a borehole correction based on at least one of the one or more borehole characteristics; accurately determining a formation resistivity surrounding a tool in the wellbore from the borehole characteristics; and steering a drill bit based on the determined formation resistivity by indicating when a target formation region has been entered or exited”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining characteristics associated with borehole using resistivity measurements in hydrocarbon well system. The method enables determining the borehole characteristics using the orientation components at the two operating frequencies in an effective manner. The invention has a procedure that can accurately determine formation resistivity and reduce the total tool length for look-ahead downhole tools by allowing antennas to be placed closer to the end of the tool. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hou and Bittar to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 1; Page 3, Paragraph 8; and Page 5, Paragraph 17 in the filed specification.

As to claim 19, the combination of Hou and Bittar teaches all the claim limitations except “determine a borehole correction based on at least one of the one or more borehole characteristics; accurately determine a formation resistivity surrounding a tool in the wellbore from the borehole characteristics; and steer a drill bit based on the determined formation resistivity by indicating when a target formation region has been entered or exited”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determining characteristics associated with borehole using resistivity measurements in hydrocarbon well system. The method enables determining the borehole characteristics using the orientation components at the two operating frequencies in an effective manner. The invention has a procedure that can accurately determine formation resistivity and reduce the total tool length for look-ahead downhole tools by allowing antennas to be placed closer to the end of the tool. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Hou and Bittar to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 1; Page 3, Paragraph 8; and Page 5, Paragraph 17 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/            Primary Examiner, Art Unit 2863